           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS
                               AT KANSAS CITY


HAPPY’S AUTO, LLC                                      )
                                       Plaintiff,      )       Civil Action No:
                                                       )
v.                                                     )       Removed from:
                                                       )
                                                       )       THE DISTRICT COURT OF
MIDWEST FAMILY MUTUAL                                  )       ELLIS COUNTY, KANSAS
INSURANCE COMPANY,                                     )       CASE 2019-CV-000009
                                       Defendant       )

                        NOTICE OF REMOVAL OF CIVIL ACTION
                        AND DESIGNATION OF PLACE OF TRIAL

TO PLAINTIFF AND HIS ATTORNEY OF RECORD:

        PLEASE TAKE NOTICE that Defendant Midwest Family Mutual Insurance Company

(“MFM”) hereby notices the removal of this civil action to the United States District Court for

the District of Kansas, from the District Court of Ellis County, Kansas, and designates Kansas

City, Kansas, as the place of trial in this matter. This removal is made on the basis of diversity

jurisdiction, pursuant to 28 U.S.C. § 1331, and this removal and notice of removal is being filed

pursuant to 28 U.S.C. §§ 1441 and 1446, and the ground for removal are stated as follows:

     1. On February 06, 2019, Plaintiff filed its Petition for Damages, claiming an insurance

        policy issued by Defendant MFM to Plaintiff provided coverage for certain automobiles

        owned by Plaintiff that sustained hail damage on or about June 15, 2017. (Petition, ¶¶ 7,

        25)

     2. Plaintiff claims MFM only issued payment for 61 vehicles that were damaged by the hail

        (Petition, ¶¶ 14, 23) and failed to issue any payment for 112 vehicles that Plaintiff claims

        to have been insured under the policy issued by MFM (Petition, ¶ 25).

     3. Plaintiff seeks a declaration that the insurance policy issued by MFM provides coverage

        for the 112 vehicles that Plaintiff claims were a part of its inventory. (Petition, Count I).
   4. The Prayer in Count I asks the court to enter an order “requiring Defendant to cover the

       loss on all damaged vehicles”, and also seeks its fees and costs.

   5. Plaintiff also alleges Defendant MFM breached the insurance contract by failing to pay

       for the damage to the 112 vehicles, and seeks damages “in excess of $75,000” for the

       alleged damage to the 112 vehicles. (Petition, Count II).

   6. Plaintiff alleges the damages to the alleged vehicles were around $458,083.36 (Petition ¶

       26).

   7. Plaintiff is a Kansas resident. (Petition ¶ 1).

   8. Defendant MFM is a foreign insurance company. (Petition ¶ 2).

   9. MFM is a Mutual Insurance Company, organized under the laws of Iowa, with its

       principal place of business in Minnesota, and is not a citizen of Kansas.

   10. Removal is proper under 28 U.S.C. § 1332 (diversity) because Plaintiffs and Defendants

       are citizens of different states and the amount in controversy exceeds $75,000.00.

       WHEREFORE, Defendant MFM respectfully requests that all proceedings in the state

court action be discontinued, and that this action proceed in the United States District Court for

the District of Kansas, at Kansas City, as an action properly removed to it.

                           DESIGNATION OF PLACE OF TRIAL

       COMES NOW, Defendant MFM and designates Kansas City, Kansas as the place of trial

for the above-captioned matter.



Dated: March 11, 2019
                                        SWANSON BERNARD, LLC

                                        /s/ Lloyd W. Raber________________________
                                        Lloyd W. Raber, #24701
                                        4600 Madison Ave, Suite 600
                                        Kansas City, MO 64112
                                        (816) 410-4600 / (816) 561-4498 – Fax
                                        lraber@swansonbernard.com
                                        ATTORNEY FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing was mailed by first-class
United States mail, postage prepaid, this 13th day of March, 2019 to:

Christopher W. Sook
Jeter Turner Sook Baxter, LLP
1200 Main, Suite 101
P.O. Box 128
Hays, KS 67601
csook@jeterlawoffice.com
Attorneys for Plaintiff

                                        ___/s/ Lloyd W. Raber
